Citation Nr: 0726858	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  06-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.  

2.  Entitlement to service connection for a neck disability, 
to include degenerative disc disease of the cervical spine.  

3.  Entitlement to service connection for bilateral shoulder 
disabilities.  

4.  Entitlement to service connection for residuals of face 
trauma, to include disabilities of the upper and lower jaw.  

5.  Entitlement to service connection for headaches, to 
include as due to head trauma in service.  

6.  Entitlement to service connection for bilateral eye 
disability.





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that rating decision, in pertinent part, the 
RO denied the service connection claims listed on the title 
page, and the veteran's disagreement led to this appeal.  She 
testified before the undersigned Veterans Law Judge at a 
hearing held at the RO in November 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for multiple 
disabilities, all of which she contends are related to 
service, or some incident of service, including physical 
assaults by her boyfriend, two of which are documented in her 
service medical records.  

With respect to her bilateral knee disabilities, she has 
stated that her knees hurt constantly during her duty tour in 
Europe (1975 to 1976) from climbing and jumping from trucks, 
petroleum tanks, and ladders while on duty.  She states she 
mentioned the soreness and stiffness to her superiors during 
physical training and was told it would get better with more 
exercise, so she continued and endured the daily pains.  She 
reports that during the physical assaults in 1975 and 1976, 
she was knocked down falling to the ground on both knees and 
states she is sure this aggravated her bilateral knee 
problems.  

The veteran states that during the physical assaults in 1975 
and 1976, she was jerked around and hit forcefully about the 
shoulders.  She maintains that she has had pain in her neck 
and shoulders since then but the current conditions lay 
dormant and flared up over the years.  She states the pain 
was there but she did not want discuss how the injuries 
occurred due to the embarrassment of the assaults.  

She states that the assaults in service included being hit in 
the eyes and that since then she has had itching, burning, 
and blurring of her eyes.  She testified that following an 
assault she could not see anything out of one eye for a 
while, and that recently she had experienced seeing shadows, 
which eye doctors could not figure out.  She also testified 
that she could get what she said was like a dark spot.  She 
also testified that after an eye hemorrhage in the left eye 
in service, she came up with conjunctivitis a few months 
later and had had recurrences of conjunctivitis in the recent 
past, in November 2001 and April 2005.  When asked whether 
any medical professional had told her that any of her current 
eye problems could be attributed to eye trauma in service, 
the veteran said yes and that it should be in her VA 
treatment records.  

With respect to residuals of facial trauma, the veteran 
reports that during the physical assaults in service as well 
as being punched in the eye, she was struck in the forehead, 
ears, and nose and was held forcibly by the throat and neck.  
At the hearing, she testified that her current problem with 
her jaws is that they "lock up."  She has also stated that 
her upper lip was lacerated and is now disfigured and swells 
off and on.  She also states that she has a sinus condition, 
which she believes may be related to having been hit in the 
face and nose.  In addition, she states that she has had 
headaches since being hit in head and face in service.  

The veteran's service medical records show the veteran was 
hospitalized in July 1975 after having been beaten up by a 
boyfriend, and that the episode included being hit in the 
chest and abdomen and being beaten around the face and 
shoulders with loss of consciousness.  At that time, there 
was laceration of the upper lip and tenderness of the left 
zygoma and at the angle of the jaw.  There was left 
conjunctival hemorrhage, and there was tenderness of the left 
shoulder.  She was hospitalized for eight days, and the final 
diagnoses were concussion and contusions, multiple of face 
and chest.  A progress note dated in September 1975 shows he 
veteran complained of itching and burning of the eyes for the 
past two weeks, and the impression was mild conjunctivitis in 
both eyes.  In addition, the service medical records show the 
veteran was hit in the left eye and nose in late 
January 1976, and there was massive swelling of the left 
eyelid with gross deformity of the nose and her vision was 
blurred.  She was hospitalized for eight days, and the final 
diagnosis was traumatic hyphema, left eye.  The service 
medical records also show that X-rays indicated the presence 
of sinusitis in April 1975, but when the veteran complained 
tenderness over the maxillary sinuses in June 1976, X-rays at 
that time appeared within normal limits and the clinical 
assessment was question of sinusitis.  In addition, at her 
service separation examination in November 1976, the veteran 
gave a history of intermittent headaches, but at that time 
was without symptoms.  

In view of the veteran's statements and testimony regarding 
recurrent or persistent symptoms pertaining to her claimed 
disabilities and the contents of her service medical records, 
which establish injuries in service, it is the judgment of 
the Board that the veteran should be provided VA examinations 
and that medical opinions should be obtained in order to 
fully develop her claims.  See38 C.F.R. § 3.159(c) (2006).  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Request that the veteran submit all 
evidence in her possession that 
pertains to her claims and has not been 
submitted previously.  

2.  Obtain and associate with the 
claims file VA medical records and 
reports of imaging studies for the 
veteran dated from November 2005 to the 
present.  

3.  Then, arrange for a VA general 
medical examination of the veteran to 
determine the nature and etiology of 
her claimed disabilities, including 
bilateral knee disabilities, bilateral 
shoulder disabilities, neck disability 
(including degenerative disc disease of 
the cervical spine), residuals of 
facial trauma (including, but not 
limited to, any upper or lower jaw 
disability, sinus disability, and 
disfigurement of the upper lip), and 
headaches.  All indicated studies 
should be performed.  After examination 
of the veteran, review of her history, 
and review of the entire record 
(including the complete service medical 
records), the examiner is requested to 
provide opinions as to the following:  

? Whether it is at least as likely as 
not (50 percent probability or higher) 
that any current knee disability had 
disabilities.  

2.  Entitlement to service connection for a neck disability, 
to include degenerative disc disease of the cervical spine.  

3.  Entitlement to service connection for bilateral shoulder 
disabilities.  

4.  Entitlement to service connection for residuals of face 
trauma, to include disabilities of the upper and lower jaw.  

5.  Entitlement to service connection for headaches, to 
include as due to head trauma in service.  

6.  Entitlement to service connection for bilateral eye 
disability.





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that rating decision, in pertinent part, the 
RO denied the service connection claims listed on the title 
page, and the veteran's disagreement led to this appeal.  She 
testified before the undersigned Veterans Law Judge at a 
hearing held at the RO in November 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for multiple 
disabilities, all of which she contends are related to 
service, or some incident of service, including physical 
assaults by her boyfriend, two of which are documented in her 
service medical records.  

With respect to her bilateral knee disabilities, she has 
stated that her knees hurt constantly during her duty tour in 
Europe (1975 to 1976) from climbing and jumping from trucks, 
petroleum tanks, and ladders while on duty.  She states she 
mentioned the soreness and stiffness to her superiors during 
physical training and was told it would get better with more 
exercise, so she continued and endured the daily pains.  She 
reports that during the physical assaults in 1975 and 1976, 
she was knocked down falling to the ground on both knees and 
states she is sure this aggravated her bilateral knee 
problems.  

The veteran states that during the physical assaults in 1975 
and 1976, she was jerked around and hit forcefully about the 
shoulders.  She maintains that she has had pain in her neck 
and shoulders since then but the current conditions lay 
dormant and flared up over the years.  She states the pain 
was there but she did not want discuss how the injuries 
occurred due to the embarrassment of the assaults.  

She states that the assaults in service included being hit in 
the eyes and that since then she has had itching, burning, 
and blurring of her eyes.  She testified that following an 
assault she could not see anything out of one eye for a 
while, and that recently she had experienced seeing shadows, 
which eye doctors could not figure out.  She also testified 
that she could get what she said was like a dark spot.  She 
also testified that after an eye hemorrhage in the left eye 
in service, she came up with conjunctivitis a few months 
later and had had recurrences of conjunctivitis in the recent 
past, in November 2001 and April 2005.  When asked whether 
any medical professional had told her that any of her current 
eye problems could be attributed to eye trauma in service, 
the veteran said yes and that it should be in her VA 
treatment records.  

With respect to residuals of facial trauma, the veteran 
reports that during the physical assaults in service as well 
as being punched in the eye, she was struck in the forehead, 
ears, and nose and was held forcibly by the throat and neck.  
At the hearing, she testified that her current problem with 
her jaws is that they "lock up."  She has also stated that 
her upper lip was lacerated and is now disfigured and swells 
off and on.  She also states that she has a sinus condition, 
which she believes may be related to having been hit in the 
face and nose.  In addition, she states that she has had 
headaches since being hit in head and face in service.  

The veteran's service medical records show the veteran was 
hospitalized in July 1975 after having been beaten up by a 
boyfriend, and that the episode included being hit in the 
chest and abdomen and being beaten around the face and 
shoulders with loss of consciousness.  At that time, there 
was laceration of the upper lip and tenderness of the left 
zygoma and at the angle of the jaw.  There was left 
conjunctival hemorrhage, and there was tenderness of the left 
shoulder.  She was hospitalized for eight days, and the final 
diagnoses were concussion and contusions, multiple of face 
and chest.  A progress note dated in September 1975 shows he 
veteran complained of itching and burning of the eyes for the 
past two weeks, and the impression was mild conjunctivitis in 
both eyes.  In addition, the service medical records show the 
veteran was hit in the left eye and nose in late 
January 1976, and there was massive swelling of the left 
eyelid with gross deformity of the nose and her vision was 
blurred.  She was hospitalized for eight days, and the final 
diagnosis was traumatic hyphema, left eye.  The service 
medical records also show that X-rays indicated the presence 
of sinusitis in April 1975, but when the veteran complained 
tenderness over the maxillary sinuses in June 1976, X-rays at 
that time appeared within normal limits and the clinical 
assessment was question of sinusitis.  In addition, at her 
service separation examination in November 1976, the veteran 
gave a history of intermittent headaches, but at that time 
was without symptoms.  

In view of the veteran's statements and testimony regarding 
recurrent or persistent symptoms pertaining to her claimed 
disabilities and the contents of her service medical records, 
which establish injuries in service, it is the judgment of 
the Board that the veteran should be provided VA examinations 
and that medical opinions should be obtained in order to 
fully develop her claims.  See38 C.F.R. § 3.159(c) (2006).  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Request that the veteran submit all 
evidence in her possession that 
pertains to her claims and has not been 
submitted previously.  

2.  Obtain and associate with the 
claims file VA medical records and 
reports of imaging studies for the 
veteran dated from November 2005 to the 
present.  

3.  Then, arrange for a VA general 
medical examination of the veteran to 
determine the nature and etiology of 
her claimed disabilities, including 
bilateral knee disabilities, bilateral 
shoulder disabilities, neck disability 
(including degenerative disc disease of 
the cervical spine), residuals of 
facial trauma (including, but not 
limited to, any upper or lower jaw 
disability, sinus disability, and 
disfigurement of the upper lip), and 
headaches.  All indicated studies 
should be performed.  After examination 
of the veteran, review of her history, 
and review of the entire record 
(including the complete service medical 
records), the examiner is requested to 
provide opinions as to the following:  

? Whether it is at least as likely as 
not (50 percent probability or higher) 
that any current knee disability had 
its onset in service or is causally 
related to any incident(s) of service 
including any falls when the veteran 
was physically assaulted by her 
boyfriend in service.  There should be 
a separate opinion for the right knee 
and left knee.  

? Whether it is at least as likely as 
not (50 percent probability or higher) 
that any current shoulder disability 
had its onset in service or is causally 
related to any incident(s) of service, 
including physical assaults by her 
boyfriend in service.  There should be 
a separate opinion for the right 
shoulder and left shoulder.  

? Whether it is at least as likely as 
not (50 percent probability or higher) 
that any current neck disability, 
including any degenerative disc disease 
of the cervical spine, had its onset in 
service or is causally related to any 
incident(s) of service, including 
physical assaults by her boyfriend in 
service.  

? Whether it is at least as likely as 
not (50 percent probability or higher) 
that any current upper and/or lower jaw 
disability had its onset in service or 
is casually related to any incident of 
service, including facial trauma during 
physical assaults by her boyfriend in 
service.  

? Whether it is at least as likely as 
not (50 percent probability or higher) 
that any current upper lip 
disfigurement had its onset in service 
or is causally related to any 
incident(s) of service, including 
facial trauma during physical assaults 
by her boyfriend in service.  

? Whether it is at least as likely as 
not (50 percent probability or higher) 
that any current sinus disability had 
its onset in service or is causally 
related to any incident(s) of service, 
including facial trauma during physical 
assaults by her boyfriend in service.  

? Whether it is at least as likely as 
not (50 percent probability or higher) 
that any current headache disability 
had its onset in service or is causally 
related to any incident(s) of service, 
including concussion from physical 
assaults by her boyfriend in service.  

The examiner is requested to provide an 
explanation of the rationale for each 
opinion.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

4.  In addition, make arrangements for 
a VA ophthalmology examination of the 
veteran.  The examiner is requested to 
provide diagnoses for any current eye 
disability or disease.  All indicated 
studies should be performed.  After 
examination and review of the entire 
record, including the veteran's service 
medical records, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current eye disability or disease 
had its onset in service or is causally 
related to any incident(s) of service, 
including being punched in the left eye 
during physical assaults by her 
boyfriend in service.  There should be 
a separate opinion for the left eye and 
right eye.  

The examiner is requested to provide an 
explanation of the rationale for each 
opinion.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

5.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
issues on appeal.  If any benefit 
sought on appeal remains denied, issue 
an appropriate supplemental statement 
of the case and provide the veteran an 
opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



